Title: General Orders, 17 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday February 17th 1783
                            Parole Nantasket.
                            Countersigns Oswego, Portsmouth.
                        
                        For the day tomorrow Colonel J. Vose.
                        For duty the first Hampshire regiment.
                        The Artillery Artificers are to draw the same weekly allowance of Money on account of Pay for January as the
                            Artillery—and abstracts for them are to be made out accordingly.
                    